Citation Nr: 0315492	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  99-11 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a kidney condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on periods of active duty from May 1953 to 
May 1955 in the Army and from May 1959 to May 1961 in the 
Alabama Army National Guard.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in June 1998 by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In the June 1998 rating decision, 
the RO decided that the veteran had not submitted new and 
material evidence in order to reopen his claim for 
entitlement to service connection for a kidney condition.  In 
May 2001, the Board reopened the veteran's claim for 
entitlement to service connection for a kidney condition.  In 
addition, the Board remanded the veteran's claim in November 
2000 for action consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  

Additional evidence, in the form of an expert medical 
opinion, was requested by the Board in January 2001.  See 38 
C.F.R. § 20.901 (2002).  The Board again remanded the 
veteran's claim in November 2002 to order the RO to comply 
with the previous November 2000 remand under Stegall v. West, 
11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  A kidney condition of unspecified etiology is first shown 
more than one year after the veteran's separation from 
service, and is not shown to be related to that service.


CONCLUSION OF LAW

A kidney condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).  However, the veteran's kidney disability is not 
included in the list of disorders under 38 C.F.R. §§ 3.307 
and 3.309.

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Kidney Condition

The veteran contends that he currently suffers from a kidney 
condition due to events, which were incurred in active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claim for service connection for a kidney condition 
must fail.

Most of the veteran's service medical records are 
unavailable.  Multiple requests to attempt to obtain the 
veteran's service medical records in May 1974 and July 1977 
were unsuccessful.  The National Personnel Records Center 
reported in May 1974 that they did not have such records for 
the veteran, and that they had probably been accidentally 
destroyed in a 1973 fire at that facility.  In January 2000, 
NPRC sent the veteran copies of morning reports from his 
period of active service.  It was noted that NPRC did not 
have any other records for the veteran and that again most of 
his records had probably been accidentally destroyed in the 
1973 fire at that facility.  In November 1977, the record 
shows that VA performed an extensive and thorough search for 
medical records from the Alabama National Guard Headquarters.  
However, that search also did not yield any further service 
medical records.   

Available service medical records, specifically the veteran's 
May 1955 discharge examination report, show no complaints, 
treatment, or diagnosis of a kidney condition.  A May 1959 
medical history report shows that the veteran reported he was 
in excellent health.  Honorable discharge papers from May 
1961 show that the veteran was discharged from service due to 
an incompatible occupation.  Morning reports show that the 
veteran was treated during June and September 1954 while 
stationed at Fort Campbell in Kentucky.      

The record reflects that the veteran was hospitalized from 
October to November 1965 for low abdominal pain, right lumbar 
pain, right kidney tenderness, and a swollen prostate.  A 
November 1965 discharge report from Carraway Hospital noted 
that the veteran was suffering from bilateral hypo-nephrosis 
and that he had undergone operative procedures noted as 
cytoscopy and retrograde.

Private treatment records from St. Vincent Hospital dated in 
October 1967 show that the veteran suffered from bilateral 
hydronephrosis.  Operative reports detail that the veteran 
had an ureteropelvic obstruction on the right side and a 
questionable stone in the lower pole of the right kidney.  A 
pathology report also noted that segments of the ureter and 
renal pelvis showed chronic inflammation, edema, and 
hemorrhage.  Additional treatment records from October 1968 
show that the veteran continued to suffer from bilateral 
hydronephrosis and a malfunctioning right kidney.  The 
veteran underwent a right nephrotomy in October 1968.  It was 
noted that that the veteran's condition was probably due to a 
congenital anomaly and that he had declined surgery for his 
right kidney twice.  Treatment records from October 1968 
listed diagnoses of bilateral hydronephrosis due to 
obstructive kidney disease probably congenital in origin as 
well as decreased renal failure.  

VA treatment records dated in October 1967 and 1968 note that 
veteran was diagnosed with bilateral uretero pelvic junction 
(UPJ) obstruction and suffered from bilateral hydronephrosis.  
A February 1974 VA examination report listed diagnoses of 
right nephrectomy, renal stone, and left nephrostomy with 
tube in place.     

Treatment notes as well as operative and X-ray reports from 
East End Memorial Hospital discuss the veteran's kidney 
problems dated from 1973 to 1997.  In September 1973, the 
veteran was treated for left renal calculi and complained of 
left sided colic.  An October 1973 treatment note lists a 
final diagnosis of left renal pelvic calculi and notes that 
the veteran underwent operative procedures including left 
pyelolithotomy and nephrostomy.  Operative reports from May 
and June 1977 show that the veteran underwent a left 
pyelolithotomy and upper left utero lysis.  A March 1983 X-
ray report revealed that the veteran had a 1 centimeter 
densely calcified stone in the lower pole of his left kidney 
with left ureteropelvic junction obstruction.  An additional 
X-ray report from November 1993 showed that the veteran had 
no hydronephrosis in his left kidney but did state that an 
echogenic focus which measured 1 millimeter with the lower 
pole region of his left kidney.  An operative report from 
March 1997 showed that the veteran suffered from hematuria 
secondary to nephrolithiasis and underwent a cytoscopy with 
attempted retrograde.      

In a May 1999 statement, the veteran's private physician, Dr. 
Bedsole, noted that the veteran "states he fell, hit a wall, 
had gross hematuria following this injury and was 
hospitalized".  The physician also stated that it was his 
"strong feeling" that the veteran had bilateral UPJ 
obstruction of his kidneys and that it is very common even 
with mild trauma to have gross hematuria with right flank and 
back pain.  The physician opined that the veteran had 
suffered from bilateral UPJ obstruction of his kidneys while 
in service and noted that the military failed to diagnose his 
kidney condition during hospitalization in active service.  

There is no indication Dr. Bedsole reviewed the veteran's 
entire claims file to include his available service medical 
records.  The May 1999 statement shows that Dr. Bedsole 
relied on the history provided by the veteran. The Board 
notes that it is not required to accept doctors' opinions 
that are based upon the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995), see 
also, Owens v. Brown, 7 Vet. App. 429 (1995).  The reliance 
of the private physician on the history that the veteran 
provided does not transform that history into medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The evidence also does not show that Dr. Bedsole reviewed the 
veteran's available service medical records, which would have 
enabled him to form an opinion on an independent basis.  See 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann 
v. Brown, 5 Vet. App. 229 (1993).       

In January 2001, the Board referred the veteran's claim for a 
medical expert opinion.  After a review of all evidence of 
record, the examiner was asked to determine whether the 
veteran's current kidney disorder was related to an injury or 
disease, which occurred during the veteran's military 
service.  In his March 2001 opinion, Dr. Haynes stated that 
the veteran's treatment and surgeries for his kidney 
conditions were both indicative of congenital disease.  The 
physician specifically stated in his opinion that neither of 
the veteran's kidney conditions were related to military 
duty.  The Board finds the March 2001 VA medical expert 
opinion based on a review of the evidence of record to be 
more probative and persuasive than the opinion from the 
veteran's private physician.  The record shows that Dr. 
Bedsole's May 1999 opinion was at least in part based on the 
veteran's recitation of medical history and without a 
complete review of the veteran's claims file, including his 
available service medical records.     

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  

The Board acknowledges that the veteran maintains that his 
current kidney condition was caused by events, which were 
incurred during service, including a back injury as well as 
injuries, which occurred during a parachute exercise.  In 
addition, the veteran submitted several statements from 
fellow servicemen.  These statements described an incident 
with during a parachute exercise in 1960 as well as accounted 
for the veteran's hospitalization during his service at Fort 
Campbell during 1954 and 1955.  However, none of these 
statements have shown that the veteran or his fellow 
servicemen have the medical expertise that would render 
competent their statements as to the relationship between the 
veteran's active military service and his current kidney 
condition.  These opinions alone cannot meet the burden 
imposed by 38 C.F.R. § 3.303 with respect to the relationship 
between events incurred during service and a current kidney 
condition.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Statements from the veteran and other servicemen can be used 
only to provide a factual basis upon which a determination 
could be made that a particular injury occurred in service, 
not to provide a diagnosis or a medical opinion linking that 
in-service disease or injury to a current disability.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1) (2002).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which indicates that the veteran's current kidney 
disability was not incurred or aggravated by active service, 
is more probative than the veteran's own as well as submitted 
lay statements.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for a kidney condition.  In this case, there is no 
competent medical evidence of record showing that the 
veteran's kidney condition has been etiologically related to 
his service.  Available service medical records, specifically 
the veteran's May 1955 separation examination report, reflect 
that the veteran was not suffering from any residuals of a 
kidney condition upon discharge.  Private treatment records 
from October 1968 as well as the March 2001 VA medical 
opinion both noted that the veteran's disorder was congenital 
in nature.  The veteran submitted his own statements as well 
as those statements of fellow servicemen to describe health 
complaints and injuries he received during active service.  
However, the record does not contain any competent medical 
evidence, which shows that the veteran's current kidney 
condition is linked to injuries he received during his active 
service.

As the preponderance of the evidence establishes that the 
veteran's current kidney condition is not related to his 
military service, the veteran's claim of service connection 
for a kidney condition must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Consequently, 
the veteran's claim for service connection of a kidney 
condition is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for a kidney condition.  
The appellant has not indicated the existence of any 
pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The RO contacted the 
National Personnel Records Center (NPRC) in order to obtain 
the veteran's service medical records in May 1974.  The 
veteran also attempted to procure his service medical records 
from NPRC.  NPRC responded in May 1974 and January 2000 that 
most of the veteran's service medical records were destroyed 
in a fire at that facility.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  In this case, the Board obtained a 
medical opinion under its authority in 38 C.F.R. § 20.901(a).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in June 2001, 
which notified the veteran of the type of evidence necessary 
to substantiate his claim.  It also informed him that it 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  


ORDER

Service connection for a kidney condition is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

